UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

NANYAMHKA L. BRYANT ex rel. M.K.,

                                                                  Plaintiff,    Case # 17-CV-6662-FPG

v.                                                                              DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                                  Defendant.


                                                                 INTRODUCTION

              Nanyamhka L. Bryant (“Plaintiff”) brings this action on behalf of her minor son (“M.K.”)

pursuant to Title XVI of the Social Security Act seeking review of the final decision of the

Commissioner of Social Security that denied his Supplemental Security Income (“SSI”)

application. ECF No. 1. The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g),

1383(c).

              Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure Rule 12(c). ECF Nos. 9, 12. For the reasons that follow, the Commissioner’s motion

is GRANTED and Plaintiff’s motion is DENIED.

                                                                BACKGROUND

              On October 23, 2013, Plaintiff applied for SSI with the Social Security Administration

(“the SSA”) on M.K.’s behalf. Tr. 204-09.1 She alleged that M.K. had been disabled since April

1, 2013, due to attention deficit hyperactivity disorder (“ADHD”), anger issues, depression, and

poor left eye vision. Tr. 228. On April 21, 2016, Plaintiff and M.K. appeared and testified at a

hearing before Administrative Law Judge Brian Kane (“the ALJ”). Tr. 41-77. On June 21, 2016,


                                                             
1
    “Tr.” refers to the administrative record in this matter. ECF No. 8.

                                                                     1
 
the ALJ issued a decision finding that M.K. was not disabled within the meaning of the Act. Tr.

15-30. On July 26, 2017, the Appeals Council denied Plaintiff’s request for review. Tr. 1-6. This

action seeks review of the Commissioner’s final decision. ECF No. 1.

                                       LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (citation omitted); see also Wagner v. Sec’y of

Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990) (holding that review of the

Commissioner’s decision is not de novo and that the Commissioner’s findings are conclusive if

supported by substantial evidence).

II.    Child Disability Standard

       An individual under 18 years old will be considered disabled if he or she has a medically

determinable physical or mental impairment that results in marked and severe functional

limitations that can be expected to result in death or that has lasted or can be expected to last for a

continuous period of at least 12 months. 42 U.S.C. § 1382c(a)(3)(C)(i).




                                                  2
 
       The Commissioner must follow a three-step process to evaluate child disability claims. See

20 C.F.R. § 416.924. At step one, the ALJ determines whether the child is engaged in substantial

gainful work activity. Id. § 416.924(b). If so, the child is not disabled. If not, the ALJ proceeds

to step two and determines whether the child has an impairment or combination of impairments

that is “severe,” meaning that it causes “more than minimal functional limitations.” Id. §

416.924(c). If the child does not have a severe impairment or combination of impairments, he or

she is not disabled. If the child does, the ALJ continues to step three.

       At step three, the ALJ examines whether the child’s impairment or combination of

impairments meets, medically equals, or functionally equals the criteria of a listed impairment in

Appendix 1 of Subpart P of Regulation No. 4 (the “Listings”). Id. § 416.924(d). If the child’s

impairment meets or medically or functionally equals the criteria of the Listings, he or she is

disabled.

       To determine whether an impairment or combination of impairments functionally equals

the Listings, the ALJ assesses the child’s functioning in six domains: (1) Acquiring and Using

Information; (2) Attending and Completing Tasks; (3) Interacting and Relating with Others; (4)

Moving About and Manipulating Objects; (5) Caring for Yourself; and (6) Health and Physical

Well-Being. 20 C.F.R. § 416.926a(b)(1)(i)-(vi). To functionally equal the listings, the child’s

impairment(s) must cause “marked” limitations in two domains or an “extreme” limitation in one

domain. Id. § 416.926a(a). A child has a marked limitation in a domain when his or her

impairment(s) “interferes seriously” with the ability to independently initiate, sustain, or complete

activities. Id. § 416.926a(e)(2). A child has an extreme limitation in a domain when his or her

impairment(s) “interferes very seriously” with the ability to independently initiate, sustain, or

complete activities. Id. § 416.926a(e)(3).



                                                  3
 
                                           DISCUSSION

I.        The ALJ’s Decision

          The ALJ analyzed M.K.’s benefits application under the process described above. At step

one, the ALJ found that M.K. had not engaged in substantial gainful activity since the application

date. Tr. 18. At step two, the ALJ found that M.K. has oppositional defiant disorder, disruptive

behavior disorder, and adjustment disorder with mixed disturbance of emotions and conduct,

which constitute severe impairments. Tr. 18-19.         At step three, the ALJ found that these

impairments, alone or in combination, do not meet or medically equal a Listings impairment. Tr.

19.

          Next, the ALJ found that M.K.’s impairments, alone or in combination, do not functionally

equal a Listings impairment. Tr. 19-29. Specifically, as to the six domains of functioning, the

ALJ found that M.K. had marked limitation in Interacting and Relating with Others; less than

marked limitation in Acquiring and Using Information, Attending and Completing Tasks, Caring

for Yourself, and Health and Physical Well-Being; and no limitation in Moving About and

Manipulating Objects. Tr. 23-29. Accordingly, the ALJ determined that M.K. was not disabled.

Tr. 30.

II.       Analysis

          M.K. argues that the Commissioner’s decision should be reversed because the ALJ

improperly weighed the medical opinions, which left his conclusions in the Acquiring and Using

Information, Attending and Completing Tasks, and Caring for Yourself domains unsupported by

substantial evidence. ECF No. 9-1 at 13-21; ECF No. 13. The Court addresses these arguments

in turn below.




                                                  4
 
              A.             The ALJ Properly Evaluated the Medical Opinions.

              The ALJ must “evaluate every medical opinion [he] receives, regardless of its source.”

Pena v. Chater, 968 F. Supp. 930, 937 (S.D.N.Y. 1997), aff’d, 141 F.3d 1152 (2d Cir. 1998)

(citation omitted); see also 20 C.F.R. § 416.927(c). Unless a treating source’s opinion is given

controlling weight, the ALJ considers several factors to decide how much weight to give to a

medical opinion. They are: (1) whether the source examined the claimant; (2) the length, nature,

and extent of the treatment relationship; (3) whether the source presented relevant evidence to

support the opinion; (4) whether the opinion is consistent with the record as a whole; (5) whether

a specialist rendered the opinion in his or her area of expertise; and (6) other factors that tend to

support or contradict the opinion. Id. § 416.927(c)(1)-(6).

              The ALJ does not have to apply every factor, but he must sufficiently explain his reasoning

behind the weight given to the medical opinions. See Ortiz v. Comm’r of Soc. Sec., 309 F. Supp.

3d 189, 204 (S.D.N.Y. 2018) (“We note that while the ALJ did not apply each factor in [the

regulations,] the ALJ was under no obligation to do so.”); Atwater v. Astrue, 512 F. App’x 67, 70

(2d Cir. 2013) (summary order) (“[Claimant] challenges the ALJ’s failure to review explicitly each

factor provided in [the regulations]. We require no such slavish recitation of each and every factor

where the ALJ’s reasoning and adherence to the regulation are clear.”).

              Plaintiff argues that the ALJ erred by not giving significant weight to any of the opinion

evidence. ECF No. 91- at 13-19. Specifically, Plaintiff asserts that the ALJ provided insufficient

reasoning for affording only “little weight” to the opinions of therapist Mary Ellen Dance and

consultative examiner Yu-Ying Lin, Ph.D.2 Id.

                                                             
2
 Plaintiff also asserts that the ALJ made an “inconsistent” finding when he afforded “some weight” to psychiatrist
Olivia Chiang’s opinion that assessed mild limitation in Interacting and Relating with Others but concluded that M.K.
had marked limitation in that domain. ECF No. 9-1 at 14. The ALJ’s conclusions do not have to “perfectly
correspond” with any of the medical source opinions cited in his decision; rather, the ALJ is “entitled to weigh all of

                                                                5
 
                             1.             Ms. Dance’s Opinion

              On October 3, 2014, Ms. Dance completed a Mental Residual Functional Capacity

Questionnaire, which is a form that evaluates an adult’s ability to perform mental work-related

functions.3 Tr. 567-72. The ALJ credited Ms. Dance’s assessment that M.K. had no problems

maintaining attention and concentration for two-hour segments, carrying out and understanding

simple instructions, and remembering work-like procedures. Tr. 21 (citing Tr. 569).

              In light of the adult form used, however, the ALJ discounted Ms. Dance’s opinion in part

because “the context is inappropriate when applied to a childhood disability claim.” Tr. 21.

Specifically, the ALJ gave only “little weight” to Ms. Dance’s opinions that M.K. would have

difficulty maintaining a schedule, working without supervision, making work-related decisions,

completing a normal workday and workweek, interacting with the public, and maintaining socially

appropriate behavior. Id. In accordance with the regulations, the ALJ was entitled to consider

“any factors . . . which tend to support or contradict” Ms. Dance’s opinion, like the fact that her

opinion related to adult instead of childhood disability. 20 C.F.R. § 416.927(c)(6). Although some

of Ms. Dance’s findings on the adult form might illuminate M.K.’s ability to function in the various

domains, it was not unreasonable for the ALJ to reject portions of her opinion because they were

specific to evaluating an adult’s ability to perform work-related activities.

              The ALJ also discounted Ms. Dance’s opinion because, “although [she is] a treating source,

the records show she only met with [M.K.] and [Plaintiff] once for an intake appointment” and

                                                             
the evidence available” to make determinations “consistent with the record as a whole.” Matta v. Astrue, 508 F. App’x
53, 56 (2d Cir. 2013) (citation omitted) (summary order). Plaintiff does not dispute the ALJ’s finding of marked
limitation in the Interacting and Relating with Others domain, and the Court declines to find error where the ALJ
found M.K. more limited than Dr. Chiang said he was.
3
  The Court notes that, as a therapist, Ms. Dance is an “other source” rather than an “acceptable medical source” and
therefore her opinion was not entitled to controlling weight. Nelson v. Comm’r of Soc. Sec., No. 6:17-CV-06543
EAW, 2018 WL 6844172, at *5 (W.D.N.Y. Dec. 18, 2018); see also 20 C.F.R. § 416.913(a), (d)(1) (effective Sept. 3,
2013 to Mar. 26, 2017); S.S.R. 06-03p, 2006 WL 2329939 (S.S.A. Aug. 9, 2006).

                                                                  6
 
“some information provided by [Plaintiff] was not consistent with the actual medical records.” Id.

(citing Tr. 596-611). In accordance with the regulations, the ALJ was entitled to consider the

length, nature, and extent of Ms. Dance and M.K.’s treatment relationship.            20 C.F.R. §

416.927(c)(2). The record reveals that M.K. became a patient of Liberty Resources Behavioral

Health Clinic on September 4, 2014, and that he was supposed to meet with Ms. Dance at least

once a week. Tr. 598, 602. Just over six months later, on March 27, 2015, the Clinic discharged

M.K. because he missed eight appointments. Tr. 606-08. Thus, the ALJ reasonably discounted

Ms. Dance’s opinion in light of her brief treatment relationship with M.K. See 20 C.F.R. §

416.927(c)(2)(i) (“Generally, the longer a treating source has treated [the claimant] and the more

times [the claimant] ha[s] been seen by a treating source, the more weight [the ALJ] will give to

the source’s medical opinion.”).

       The ALJ was also entitled to discount Ms. Dance’s opinion because it relied on information

Plaintiff provided which, as the ALJ pointed out several times in his decision, was inconsistent

with the record. See 20 C.F.R. § 416.927(c)(4) (the ALJ will give more weight to an opinion that

is consistent with the record as a whole). For example, Plaintiff continuously insisted that M.K.

had ADHD and asked providers to diagnose him and prescribe medication, even though they

explained to her that he did not meet the ADHD criteria. Tr. 20, 493, 504, 513. Plaintiff also

reported that M.K.’s school frequently called her about M.K.’s poor behavior, but school personnel

denied calling and expressed no concerns about M.K. except that he had attendance issues. Tr. 22,

493-94, 503-04. When an ALJ finds the claimant’s allegations inconsistent with the evidence, he

may discount the opinion of a medical source who relied on those subjective complaints. See Julin

v. Colvin, 826 F.3d 1082, 1086 (8th Cir. 2016) (“Because the ALJ declined to credit [the plaintiff],

the ALJ was entitled to discount [the treating physician]’s opinions insofar as they relied on [the



                                                 7
 
plaintiff]’s subjective complaints.”) (citation omitted); see also Lewis v. Colvin, 548 F. App’x 675,

678 (2d Cir. 2013) (summary order) (finding that the ALJ was not required to give controlling

weight to treating physician’s opinion where “it was unsupported by the objective medical

evidence” and “based on [the plaintiff’s] subjective complaints”).

       Accordingly, for all the reasons stated, the Court finds that the ALJ did not err when he

weighed Ms. Dance’s opinion.

               2.      Dr. Lin’s Opinion

       On January 24, 2015, Dr. Lin evaluated M.K. and diagnosed him with oppositional defiant

disorder, ADHD, and destructive mood dysregulation disorder. Tr. 548. Dr. Lin opined that M.K.

can attend to, follow, and understand age-appropriate directions, complete age-appropriate tasks,

and ask questions and request assistance in an age-appropriate manner; has mild limitation in his

ability to learn in accordance to cognitive functioning; has moderate limitation in his ability to

recognize danger and take necessary precautions; and has marked limitation in his ability to

maintain appropriate social behaviors, respond appropriately to changes in the environment, and

interact adequately with peers and adults. Tr. 548. Dr. Lin’s report indicates that M.K. was

uncooperative during the examination and that Plaintiff relayed most of the information. Tr. 546.

M.K.’s attention, concentration, and recent and remote memory skills “[a]ppeared to be impaired

due to distractibility and possibly not putting in any effort.” Tr. 547. M.K. reported no interests

or hobbies, even though other record evidence indicates that he enjoys basketball, video games,

and watching television. Tr. 23, 29, 548, 563, 596, 600, 604, 663, 667.

       The ALJ afforded “little weight” to Dr. Lin’s opinion. Tr. 23. Specifically, the ALJ

rejected Dr. Lin’s ADHD diagnosis because “treating sources have screened [M.K.] for ADHD on

multiple occasions” and found that he does not meet the requisite criteria. Id. The ALJ was entitled



                                                 8
 
to discount Dr. Lin’s ADHD diagnosis because it was inconsistent with the record as a whole. See

20 C.F.R. § 416.927(c)(4). The ALJ also noted that Dr. Lin “relied primarily on [Plaintiff]’s

reports during [M.K.’s] evaluation but . . . the school did not see the same behaviors . . . and had

no academic concerns but for truancy.” Id. The ALJ properly discounted Dr. Lin’s opinion on

this basis because, as discussed above, he found Plaintiff’s allegations inconsistent with the

evidence. The ALJ also found Dr. Lin’s findings “less valid” because Dr. Lin indicated that M.K.

did not put forth a complete effort at the evaluation. Tr. 23. This was proper because the ALJ can

discount an opinion that lacks relevant evidence or a valid explanation, see 20 C.F.R. §

416.927(c)(3); clearly, M.K.’s failure to cooperate detracts from Dr. Lin’s findings and weakens

the support for his opinion.

       Accordingly, for all the reasons stated, the Court finds that the ALJ did not err when he

weighed Dr. Lin’s opinion.

       B.      The ALJ’s Findings in the Functional Equivalence Domains are Supported by
               Substantial Evidence.

       As noted above, the Court must determine “whether the SSA’s conclusions were supported

by substantial evidence in the record[.]” Talavera, 697 F.3d at 151 (citing 42 U.S.C. § 405(g))

(other citation omitted). “Substantial evidence means more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Moran,

569 F.3d at 112 (citations omitted). The Court is not concerned with whether substantial evidence

supports the claimant’s position; rather, the Court must decide whether substantial evidence

supports the ALJ’s decision. Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d Cir. 2013)

(summary order). “Under this very deferential standard of review, once an ALJ finds facts, we

can reject those facts only if a reasonable factfinder would have to conclude otherwise.” Id. at 58-

59 (internal quotation marks and citation omitted) (emphasis in original). It is the ALJ’s job to


                                                 9
 
resolve conflicting record evidence and the Court must defer to that resolution. See Veino v.

Barnhart, 312 F.3d 578, 588 (2d Cir. 2002) (“Genuine conflicts in the medical evidence are for

the Commissioner to resolve.”) (citation omitted); Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122

(2d Cir. 2012) (when the court reviews a denial of disability benefits it must “defer to the

Commissioner’s resolution of conflicting evidence”).

              Plaintiff argues that that ALJ’s failure to properly evaluate Ms. Dance and Dr. Lin’s

opinions left his findings in the Acquiring and Using Information, Attending and Completing

Tasks, and Caring for Yourself domains unsupported by substantial evidence. ECF No. 9-1 at 19-

21. As discussed above, the Court finds that the ALJ did not err when he evaluated those opinions.

Thus, for the reasons that follow, the Court finds that the ALJ’s conclusions in these domains are

supported by substantial evidence.

                             1.             Acquiring and Using Information Domain

              In the Acquiring and Using Information domain, the ALJ considers how well the child can

acquire or learn information and use the information that he or she has learned. 20 C.F.R. §

416.926a(g) (effective June 12, 2015 to Oct. 6, 2016)4; see also S.S.R. 09-3p, 2009 WL 396025,

(S.S.A. Feb. 17, 2009). Examples of limitations in this domain include a lack of understanding of

words about space, size, or time; an inability to rhyme; difficulty recalling important things learned

in school yesterday; difficulty solving mathematics questions or computing arithmetic answers;

and speaking only in short, simple sentences and difficulty explaining oneself. 20 C.F.R. §

416.926a(g)(3)(i)-(v). These examples may differ from the child’s actual limitations in this

domain and do not necessarily describe a marked or extreme limitation. Id.



                                                             
4
  The ALJ ruled on M.K.’s benefits application on June 21, 2016; therefore, this version of the regulation applies to
this case.

                                                                 10
 
              The ALJ found that M.K. has a less than marked limitation in the Acquiring and Using

Information domain. Tr. 23-25. Specifically, the ALJ pointed out that M.K. is in regular education

and has never required special education services, did well academically in the 2011-2012 school

year, and was referred to as a “bright boy” whose attendance issues and poor choices impacted his

schooling. Tr. 22, 24-25 (citing Tr. 332). M.K. was absent 38 days and tardy 42 days in the 2012-

2013 school year and absent 83 days and tardy 10 days in the 2014-2015 school year. Tr. 22, 25

(citing Tr. 314, 325). M.K.’s 2012-2013 report card indicates minimal progress due to his lack of

regular attendance. Tr. 25 (citing Tr. 326). The ALJ also pointed out that, in May 2013, the school

nurse indicated that she was unaware that M.K. had any behavioral or academic problems until

Plaintiff dropped off disability paperwork at the school. Id. (citing Tr. 720). The ALJ also noted

that Child Protective Services got involved due to M.K.’s truancy, but the record reveals that his

academics improved once he maintained regular attendance and was put on probation. Tr. 22, 25

(referring to Tr. 493-94, 776, 786).

              As for the opinion evidence relevant to this domain, one of M.K.’s teachers indicated that

he had no problems in this area and that his functioning appeared age-appropriate.5 Tr. 23, 251.

The ALJ also credited Ms. Dance’s opinion that M.K. had no problems carrying out and

understanding simple instructions and remembering work-like procedures. Tr. 21 (citing Tr. 569).

Similarly, Dr. Lin opined that M.K. can attend to, follow, and understand age-appropriate

directions and complete age-appropriate tasks, and that he has only mild limitation in his ability to

learn. Tr. 23, 548.

              Plaintiff argues that other record evidence, especially limitations opined by Ms. Dance and

Dr. Lin, supports a more severe restriction in this domain; however, the Court finds the ALJ’s

                                                             
5
 The ALJ gave only “little weight” to this assessment because it is incomplete, unsigned, and undated; however, he
noted that the teacher’s findings were consistent with other school records and treating source notes. Tr. 23.

                                                                11
 
conclusion supported by substantial evidence. In accordance with the regulations, the ALJ

discussed and cited evidence demonstrating how well M.K. can acquire or learn information and

use the information he has learned, and he reasonably concluded that M.K.’s attendance issues,

not his impairments, tend to impact his abilities in this domain. Thus, for all the reasons stated,

the Court finds no error in this domain.

               2.      Attending and Completing Tasks Domain

       In the Attending and Completing Tasks domain, the ALJ considers how well the child can

focus, maintain attention, and begin, carry through, and finish activities, including the pace at

which he performs activities and the ease with which he changes activities.            20 C.F.R. §

416.926a(h) (effective June 12, 2015 to Oct. 6, 2016); see also S.S.R. 09-4p, 2009 WL 396033

(S.S.A. Feb. 18, 2009). The ALJ also assesses the child’s ability to change focus after completing

a task, avoid impulsive thinking and acting, organize, plan ahead, prioritize competing tasks, and

manage his time. S.S.R. 09-4p, 2009 WL 396033, at *2.

       Examples of limitations in this domain include being easily startled, distracted, or

overreactive to sounds, sights, movements, or touch; being slow to focus on or failing to complete

activities of interest like games or art projects; repeatedly becoming sidetracked from activities or

frequently interrupting others; being easily frustrated and giving up on tasks, including ones the

child is capable of completing; and requiring extra supervision to stay engaged in an activity. 20

C.F.R. § 416.926a(h)(3)(i)-(v). These examples may differ from the child’s actual limitations in

this domain and do not necessarily describe a marked or extreme limitation. Id.

       The ALJ found that M.K. has a less than marked limitation in the Attending and

Completing Tasks domain. Tr. 25-26. Specifically, the ALJ pointed out that M.K.’s providers

had not diagnosed him with ADHD. Tr. 26; see also Tr. 20, 23. He also noted that, although



                                                 12
 
Plaintiff reported very severe and significant limitations in this domain, school personnel did not

corroborate her statements or observe the same alleged behaviors at school. Tr. 26 (citing Tr. 524,

730); see also Tr. 22. The ALJ acknowledged that M.K.’s significant attendance issues have

impacted his ability to achieve academic success. Tr. 26. The ALJ also credited Ms. Dance’s

opinion that M.K. had no problems maintaining attention and concentration for two-hour

segments. Tr. 21 (citing Tr. 569).  

              Plaintiff argues that other record evidence, especially limitations opined by Ms. Dance and

Dr. Lin, supports a more severe restriction in this domain; however, the Court finds the ALJ’s

conclusion supported by substantial evidence.                            The ALJ discussed and cited evidence

demonstrating that M.K. did not have ADHD,6 which would undoubtedly impact this domain, and

that Plaintiff’s allegations in this domain were inconsistent with the record. The ALJ reasonably

concluded that M.K.’s attendance issues, not his impairments, tend to impact his abilities in this

domain. Thus, for all the reasons stated, the Court finds no error in this domain.

                             3.             Caring for Yourself Domain

              In the Caring for Yourself domain, the ALJ considers the child’s ability to maintain a

healthy emotional and physical state, including how well he appropriately meets his physical and

emotional wants and needs; how he copes with stress and changes in his environment; and whether

he takes care of his own health, possessions, and living area. 20 C.F.R. § 416.926a(k) (effective

June 12, 2015 to Oct. 6, 2016); see also S.S.R. 09-7p, 2009 WL 396029 (S.S.A. Feb. 17, 2009).

Examples of limitations in this domain include placing non-nutritive or inedible objects in one’s



                                                             
6
  The Court is aware that an ADHD diagnosis is not required to demonstrate a marked limitation in the Attending and
Completing Tasks domain. See S.S.R. 09-4p, 2009 WL 396033, at *3 n.12 (noting that the SSA provides many
examples in this domain involving children with ADHD, but that “many other kinds of mental disorders can cause
limitations in the ability to attend and to complete tasks”). This ALJ properly used this information, however, as one
piece of evidence to support his finding in this domain.

                                                                 13
 
mouth; using self-soothing activities that demonstrate developmental regression (like thumb

sucking) or exhibiting restrictive or stereotyped mannerisms (like body rocking); an inability to

appropriately dress or bathe oneself; engaging in self-injurious behavior (like suicidal thoughts or

actions) or ignoring safety rules; failing to spontaneously pursue enjoyable activities or interests;

and disturbed eating or sleeping patterns. 20 C.F.R. § 416.926a(k)(3)(i)-(vi). These examples

may differ from the child’s actual limitations in this domain and do not necessarily describe a

marked or extreme limitation. Id.

       The ALJ found that M.K. has a less than marked limitation in the Caring for Yourself

domain. Tr. 28-29. Specifically, the ALJ acknowledged M.K.’s mental health treatment for his

anger. Tr. 29. He also recognized that M.K. had been mental health arrested “for suicidal gestures

without an intent to follow through, when mad at his mom or family members.” Id. (citing Tr.

578, 588, 632); see also Tr. 21 (discussing the record evidence related to suicide in greater detail).

The ALJ also noted that M.K. was involved in a group fight at school in October 2015. Tr. 21

(citing Tr. 296). M.K. stated that “he was jumped and only fought back when attacked,” but school

records revealed that M.K. “was associated with others in attacking another student.” Tr. 21 (citing

Tr. 300, 766).

       Plaintiff argues that other record evidence supports greater limitations in this domain.

Specifically, Plaintiff asserts that the ALJ should have taken M.K.’s suicidal threats more seriously

and that those incidents demonstrate a marked or extreme limitation in this domain. While the

Court does not take M.K.’s suicidal ideations lightly, it notes that such behavior is just one example

of a limitation in this domain. 20 C.F.R. § 416.926a(k)(3)(iv). Moreover, the regulations

specifically indicate that this example does not necessarily describe a marked or extreme

limitation. Id. It was up to the ALJ to weigh all the evidence related to M.K.’s suicidal tendencies



                                                 14
 
and determine how that evidence impacted the Caring for Yourself domain and, based on the

record, the ALJ reasonably concluded that M.K. did not intend to act on his suicidal gestures.

Thus, for all the reasons stated, the Court finds no error in this domain.

                                          CONCLUSION

       The Commissioner’s Motion for Judgment on the Pleadings (ECF No. 12) is GRANTED

and Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 9) is DENIED. Plaintiff’s

Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court is directed to

enter judgment and close this case.

       IT IS SO ORDERED.

Dated: January 30, 2019
       Rochester, New York

                                              ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court




                                                 15
 
